Citation Nr: 1140774	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which implemented the Board's December 2007 decision, granting service connection for generalized anxiety disorder.  The RO assigned a 30 percent evaluation for the Veteran's psychiatric disorder, effective January 7, 2002-the date on which he filed his initial claim for service connection.  The Veteran timely appealed his assigned initial evaluation.

The Board has also taken jurisdiction over the TDIU issue on appeal in compliance with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for TDIU is part and parcel of an increased evaluation claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its prior November 2010 remand, the Board instructed the RO to obtain an addendum opinion from the previous VA examiner, who had examined the Veteran in August 2010.  Such an addendum opinion was obtained in January 2011, and such is of record.  Thus, the Board notes that the RO/AMC properly complied with the Board's previous remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

However, the RO/AMC appears to have scheduled the Veteran for a VA psychiatric examination in conjunction with the previous remand.  The Veteran submitted a letter informing him to appear for a VA examination on January 4, 2011-the same date as the addendum opinion.  The Veteran states that he was called early in the morning on the date of the examination and informed that his examination was cancelled; he subsequently asked for that examination to be rescheduled, but has received no response.  The Veteran wishes to have his examination rescheduled at this time.  

While the Board recognizes that a physical, in-person examination with the Veteran was not ordered in the November 2010 remand, in light of the circumstances detailed above, it is concluded that he should now be provided such an examination.  Indeed, the Veteran was scheduled for an examination, and this fact communicated the message, albeit inadvertently, that such would be beneficial to his appeal.  He has stated that he planned to appear for that examination but for the fact that VA cancelled it, without explanation.  He understandably feels entitled to the examination and thus, to avoid any appearance of unfairness, such an examination should now be arranged, in order to assess the current nature and severity of his psychiatric disorder.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Columbia, South Carolina VA Medical Center, the Greenville, South Carolina SOC, and any other VA medical facility that may have treated the Veteran since November 2010 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his generalized anxiety disorder and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's generalized anxiety disorder and provide a Global Assessment of Functioning score.  The examiner should also discuss the significance and effect of any of the medication the Veteran is taking with regards to his generalized anxiety disorder, particularly with regards to how it effects the Veteran's social and occupational functioning; the January 2011 addendum opinion should be addressed in regards to this discussion.

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's generalized anxiety disorder precludes him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of increased evaluation for his generalized anxiety disorder and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



